Citation Nr: 0943739	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  07-24 466A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Phoenix, 
Arizona 


THE ISSUE

Entitlement to payment of or reimbursement by the Department 
of Veterans Affairs (VA) for medical expenses incurred in 
connection with private medical services for the appellant at 
Maricopa County Hospital in November 2006.   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel






INTRODUCTION

The appellant served from November 1965 to January 1969, per 
the RO's report.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a determination of the Department of  
Veterans Affairs (VA) Medical Center in Phoenix, Arizona.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant has appealed the denial of payment or 
reimbursement by VA for medical expenses incurred in 
connection with private medical services received at Maricopa 
County Hospital in November 2006.  

The evidence shows that the appellant was admitted to 
Maricopa County Hospital in November 2006 with diagnoses of 
painful hematuria, tachycardia and sepsis rule/out.  
Breathing difficulty was noted.  Examination revealed 
negative chest.  At discharge, the appellant was diagnosed 
with right sided pyelonephritis and alcohol abuse.  Benign 
prostate hypertrophy and osteoarthritis were also diagnosed.  

In various statements, the appellant has reported that he was 
taken to the Maricopa County Hospital by his neighbor who 
believed that the VA was closed on weekends.  The appellant 
reported that he had a high fever of 104 degrees and was 
dehydrated.  He related that he was also confused and 
delirious.  The appellant reported that he was admitted into 
the hospital because of severe kidney and possible blood 
infection.  

The appellant submitted a claim for reimbursement of his 
medical expenses incurred at Maricopa County Hospital.  In an 
April 2007 decision, the appellant's claim was denied based 
on a finding that care and services were not rendered in a 
medical emergency of such nature that delay would have been 
hazardous to life or health.  It was found that care was 
nonemergent and that VA facilities were available.  

The Board notes that although it has been determined that the 
appellant's medical needs were nonemergent when he was 
treated at Maricopa County Hospital in November 2006 and that 
VA facilities were available, there is no basis for this 
finding in the record.  The RO has not cited any 
documentation for support and a review of the record on its 
face does not support the conclusion.  As such, a VA opinion 
is needed before this issue can be decided.  

Accordingly, the case is REMANDED for the following action:

Obtain an opinion by an appropriate 
physician which specifically addresses the 
question of whether the appellant's care 
at Maricopa County Hospital in November 
2006 constituted as a medical emergency in 
which delay would have been hazardous to 
life or health.  The examiner should also 
address if it was feasible for the 
appellant to have been treated at a VA 
facility instead, considering any 
difference in distance from the 
appellant's home.  The opinion must 
reflect a review of the record.  A 
complete statement of reasons and bases 
supporting all opinions provided is 
essential.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


